     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 1 of 21 Page ID #:31



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSEPH B. WIDMAN                                                     r-.
     Assistant United States Attorney                                 r.,,~.
 4
     Chief, Riverside Branch Office                                   _-           ~:a
                                                                         r-        t._
 5   SONAH LEE (Cal Bar No. 246024)                                  '
                                                                     ~'            ~_=
     Assistant United States Attorney
 6   Riverside Branch Office                                               ::~`;
                                                                                   u~
          3403 Tenth Street Suite 200                                c=:~._:'
                                                                     s F~~         _..~
 7        Riverside, California 92501
          Telephone: (951) 276-6924
 8        Facsimile: (951) 276-6202                                     ~'~
          E-mail:     sonah.lee@usdoj.gov                                     ~,   r.~
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                    FOR THE CENTRALQJ~TR~'I~O~ ~~             I
                                                                                          ~.> ~;
14   UNITED STATES OF AMERICA,              No. ED CR 19-                                 ~ = w '~~

15              Plaintiff,                  PLEA AGREEMENT FOR DEFENDANT
                                            GEOVANNI CARRERA-RAMIREZ
16

17   GEOVANNI CARRERA-RAMIREZ,
       a ka "Govanni Correra
18   Ramirez"
       a ka "Ivan Carrera,"
19
                Defendant.
20

21         1.   This constitutes the plea agreement between GEOVANNI

22   CARRERA-RAMIREZ (~~defendant") and the United States Attorney's

23   Office for the Central District of California (the "USAO") in the

24   above-captioned case.     This agreement is limited to the USAO and

25   cannot bind any other federal, state, local, or foreign prosecuting,

26   enforcement, administrative, or regulatory authorities.

27   ///

28

                                           i
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 2 of 21 Page ID #:32



 1                           RULE 11(c)(1)(C) AGREEMENT

 2        2.    Defendant understands that this agreement is entered into

 3 'pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C).

 4   Accordingly, defendant understands that, if the court determines

 5   that it will not accept this agreement, absent a breach of this

 6   agreement by defendant prior to that determination and whether or

 7   not defendant elects to withdraw any guilty plea entered pursuant to

 8   this agreement, this agreement will, with the exception of paragraph

 9   22 below, be rendered null and void and both defendant and the USAO

10   will be relieved of their obligations under this agreement.

11   Defendant agrees, however, that if defendant breaches this agreement

12   prior to the court's determination whether or not to accept this

13   agreement, the breach provisions of this agreement, paragraph 24

14   below, will control, with the result that defendant will not be able

15   to withdraw any guilty plea entered pursuant to this agreement, the

16   USAO will be relieved of all of its obligations under this

17   agreement, and the court's failure to follow any recommendation or

18   request regarding sentence set forth in this agreement will not

19   provide a basis for defendant to withdraw defendant's guilty plea.

20                             DEFENDANT'S OBLIGATIONS

21        3.    Defendant agrees to:

22              a)    Give up the right to indictment by a grand jury and,

23   at the earliest opportunity requested by the USAO and provided by

24   the court, appear and plead guilty to a one-count information, in

25   the form attached to this agreement as Exhibit A or a substantially

26   similar form, that charges defendant with being an illegal alien

27   found in the United States following deportation or removal in

28   violation of 8 U.S.C. ~ 1326(aj.

                                           ii
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 3 of 21 Page ID #:33



 1                b)   Not contest facts agreed to in this agreement.

 2                c)   Abide by all agreements regarding sentencing

 3   contained in this agreement and affirmatively recommend to the court

 4   that it impose sentence in accordance with paragraph 13 of this

 5   agreement.

 6                d)   Appear for all court appearances, surrender as

 7   ordered for service of sentence, obey all conditions of any bond,

 8   and obey any other ongoing court order in this matter.

 9                e)   Not commit any crime; however, offenses that would be

10   excluded for sentencing purposes under United States Sentencing

11 ( Guidelines ("U.S.S.G." or "Sentencing Guidelines") ~ 4A1.2(c) are

12   not within the scope of this agreement.

13                f)   Be truthful at all times with the United States

14   Probation and Pretrial Services Office and the Court.

15                g)   Pay the applicable special assessment at or before

16   the time of sentencing unless defendant lacks the ability to pay and

17   prior to sentencing submits a completed financial statement on a

18   f orm to be provided by the USAO.

19                             THE USAO'S OBLIGATIONS

20        4.      The USAO agrees to:

21                a)   Not contest facts agreed to in this agreement.

22                b)   Abide by all agreements regarding sentencing

f►.IC~I contained in this agreement and affirmatively recommend to the court

~ that it impose sentence in accordance with paragraph 13 of this
~

25   agreement.

26                              NATURE OF THE OFFENSE

27        5.      Defendant understands that for defendant to be guilty of

28   the crime charged in the one -count information, a violation of 8

                                          iii
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 4 of 21 Page ID #:34



 1   U.S.C. ~ 1326(a), the following must be true: (1) defendant was

 2   lawfully deported or removed from the United States; (2) after

 3   defendant's deportation or removal, defendant voluntarily entered

 4   the United States; (3) after defendant entered the United States,

 5   defendant knew that defendant was in the United States and knowingly

 6   remained; (4) defendant was found in the United States without

 7   having obtained consent to reapply for admission into the United

 i   States from the Attorney General or the Secretary of the Department

     of Homeland Security, or any authorized representative of either

10   official; (5) defendant was, at the time of the offense, an alien,

11   that is, a person who is not a natural-born or naturalized citizen,

12   or a national, of the United States; and (6) defendant was free from

13   official restraint at the time he or she was found in the United

14   States.   Defendant was free from official restraint if defendant was

15   first observed by a United States officer after defendant physically

16   crossed the border of the United States.                    In order for defendant to

17   be subject to the heightened statutory maximum penalties under 8

18   U.S.C. ~ 1326(b)(1), defendant's deportation or removal must have

19   occurred after defendant was convicted of a felony, that is, the

20   felony described in paragraph 10 below.
                                       Tl iP TT T T T T l~ C'~
21

22        6.    The statutory maximum sentence that the court can impose

23   for a violation of Title 8, United States Code, Section 1326(a),

24   where the heightened statutory maximum penalties under 8 U.S.C.

25   ~ 1326(b)(1) apply, is: 10 years imprisonment; a three-year period

26   of supervised release; a fine of $250,000; and a mandatory special

27   assessment of $100.

28

                                               iv
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 5 of 21 Page ID #:35



 1        7.    Defendant understands that supervised release is a period

 2   of time following imprisonment during which defendant will be

 3   subject to various restrictions and requirements.          Defendant agrees

 4   that the imposition of supervised release is warranted in this case,

 5   as authorized under U.S.S.G. ~ 5D1.1, cmt. n.5. Defendant

 6   understands that if defendant violates one or more of the conditions

 7   of any supervised release imposed, defendant may be returned to

     prison for all or part of the term of supervised release authorized

 s   b y statute for the offense that resulted in the term of supervised

10   release, which could result in defendant serving a total term of

11   imprisonment greater than the statutory maximum stated above.

12        8.    Defendant understands that the conviction in this case may

13   result in defendant giving up valuable government benefits and civic

14   rights and may also subject defendant to various other collateral

15   consequences, including but not limited to revocation of probation,

16   parole, or supervised release in another case and suspension or

17   revocation of a professional license.        Defendant understands that

18   unanticipated collateral consequences will not serve as grounds to

19   withdraw defendant's guilty plea.

20        9.    Defendant understands that, because defendant is not a

21   United States citizen and has previously been deported or removed,

22   the felony conviction in this case likely will subject defendant to:

23   removal, also known as deportation, which will likely be mandatory;

24   denial of citizenship; and denial of admission to the United States

25   in the future.    The court cannot, and defendant's attorney also may

26   not be able to, advise defendant fully regarding the immigration

27   consequences of the felony conviction in this case.          Defendant

28

                                            v
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 6 of 21 Page ID #:36



 1   understands that unexpected immigration consequences will not serve

 2   as grounds to withdraw defendant's guilty plea.

 3                                   FACTUAL BASIS

 4        10.    Defendant admits that defendant is, in fact, guilty of

 5   violating 8 U.S.C. § 1326(a) as described in the information and

 6   that he is~subject to the heightened statutory maximum penalties

 7 l under 8 U.S.C. ~ 1326(b)(1) as set forth above.          Defendant and the

 8   USAO agree to the statement of facts provided below and agree that

 9   this statement of facts is sufficient to support a plea of guilty to

10   the charge described in this agreement and to establish the

11   Sentencing Guidelines factors set forth in paragraph 12 below but is

12   not meant to be a complete recitation of all facts relevant to the

13 ' underlying criminal conduct or all facts known to either party that

14   relate to that conduct.

15        Defendant, a citizen of Mexico, was at all times relevant to

16   this plea agreement an alien, that is, not a natural-born or

17   naturalized citizen, or national, of the United States.           Defendant

18   was lawfully deported or removed from the United States on or about

19   May 11, 1998, June 24, 2003, and January 8, 2008.          Subsequent to

20   defendant's most recent deportation or removal, defendant knowingly

21   and voluntarily re-entered and thereafter remained in the United

22   States.    Defendant did so without the consent of the Attorney

23   General or his designated successor, the Secretary of the Department

24   of Homeland Security, or of any authorized representative of either

25   the Attorney General or that Department, to reapply for admission or

26   to otherwise re-enter and remain in the United States.           After

27   defendant re-entered and remained in the United States, on or about

28   June 19, 2018, immigration authorities found defendant in Riverside
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 7 of 21 Page ID #:37



 1   County, within the Central District of California.           Defendant was

 2   found by immigration authorities after he had physically crossed the

 3   border of the United States.

 4        On or about January 8, 2003, defendant was convicted of Child

 5   Abuse and Endangerment, a felony, in violation of California Penal

 6   Code Section 273a(a), in the Superior Court of the State of

 7   California, County of Orange, case number 02NF2658 for which the

 8   sentence imposed was two years' imprisonment.

 9                 SENTENCING FACTORS AND AGREED-UPON SENTENCE

10        11.   Defendant understands that in determining defendant's

11   sentence the court is required to calculate the applicable

12   Sentencing Guidelines range and to consider that range, possible

13   departures under the Sentencing Guidelines, and the other sentencing

14   factors set forth in 18 U.S.C. ~ 3553(a).           Defendant understands

15   that the Sentencing Guidelines are advisory only.

16        12.   Defendant and the USAO agree to the following applicable

17   Sentencing Guidelines factors:

18        Base Offense Level:                        8 [U.S.S.G. ~ 2L1.2(a)]

19
          Felony Conviction Sustained
20        for which the Sentence Imposed
          Was Two Years or More and
21        Occurred After Defendant's
          Initial Removal Order:                +8    [U.S.S.G. ~ 2L1.2(b)(3)(B)]
22

23        Acceptance of
          Responsibility:                       -3 [U.S.S.G. ~ 3E1.1(b)]
24
          Early Disposition
25        Program Departure:                    -2 [U.S.S.G. ~ 5K3.1]

26
          Total Offense Level:                  11
27

28

                                          vii
        Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 8 of 21 Page ID #:38



  1          13.   Defendant and the USAO agree that, taking into account the

  2     factors listed in 18 U.S.C. ~ 3553(a)(1)-(7) and the relevant

  3     sentencing guideline factors set forth above, an appropriate

  4     disposition of this case is that the court impose a sentence of:

  5     (a) $100 special assessment; (b) a term of imprisonment of duration

  6     equal to the low end of the applicable Sentencing Guidelines range

  7     determined by the Total Offense Level determined in accordance with

  8     paragraph 12 above, and the criminal history category calculated by

  9     the court in accordance with Chapter 4 of the Sentencing Guidelines

10 i without any departure based on inadequacy of criminal history under

11      U.S.S.G. ~ 4A1.3 ("Defendant's Calculated Criminal History

12 ' Category"); and (c) a three-year period of supervised release to

13      follow release from imprisonment, which includes the following terms

14      and conditions:

15                 i)     Defendant shall comply with the rules and regulations

16           of the United States Probation and Pretrial Services Office and

17           General Order 18-10, including, but not limited to, the

18           condition that defendant shall not commit another federal,

19           state or local crime;

20                 ii)    Defendant shall refrain from any unlawful use of a

21           controlled substance.      As directed by the Probation Officer,

22           defendant shall submit to one drug test within 15 days of

23           release from imprisonment.       Thereafter, defendant shall also

24           submit to periodic drug testing as directed by the Probation

25           Officer, not to exceed eight drug tests per month;

26 'I              iii) Defendant shall comply with the immigration rules and

27           regulations of the United States, and when deported or removed

28           from this country, either voluntarily or involuntarily, not re-

                                             viii
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 9 of 21 Page ID #:39



 1        enter the United States illegally.         Defendant is not required

 2        to report to the United States Probation and Pretrial Services

 3        Office while residing outside of the United States; however,

 4        within 72 hours of release from any custody or any reentry to

 5        the United States during the period of court-ordered

 6        supervision, defendant shall report for instructions to the

 7        United States Probation and Pretrial Services Office;

 8              iv)   Defendant shall not obtain or possess any driver's

 9        license, Social Security number, birth certificate, passport or

10        any other form of identification in any name, other than

11        defendant's true legal name, without the prior written approval

12        of the Probation Officer; nor shall defendant use, for any               'I

13        purpose or in any manner, any name other than defendant's true

14        legal name; and

15              v)    Defendant shall cooperate in the collection of a DNA

16        sample from defendant.

17        14.   The parties also agree that no prior imprisonment (other

18   than credits that the Bureau of Prisons may allow under 18 U.S.C.

19   ~ 3585(b)) may be credited against this stipulated sentence,

20   including credit under Sentencing Guideline § 5G1.3.          Defendant

21   represents, and the USAO does not contest, that defendant does not

22   have the ability to pay a fine.

23        15.   The parties agree that they will recommend that the court

24   impose the sentence set forth in paragraph 13 above, and that they

25   will not seek, argue, or suggest in any way, either orally or in

26   writing, that any other specific offense characteristics,

27   adjustments, departures, or variances in sentence pursuant to the

28   Sentencing Guidelines and/or the factors set forth in 18 U.S.C.

                                           ix
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 10 of 21 Page ID #:40



 1   § 3553(a) be imposed, or that the court impose a sentence other than

 2   what has been stipulated to by the parties herein.

 3         16.    The parties agree to request that defendant be sentenced

 4   as soon as possible following the entry of defendant's guilty plea.

 5   The parties stipulate and agree that, with the exception of

 6   defendant's criminal history, there is sufficient information in the

 7   record to enable the court to exercise its sentencing authority

 8   meaningfully without a presentence investigation or report.            The

 9   parties agree to request that the United States Probation and

10   Pretrial Services Office prepare a presentence report that is

11   limited to defendant's criminal history only.          To the extent

12   defendant has a right to a presentence investigation and preparation

13   of a presentence report relating to anything other than defendant's

14   criminal history, defendant hereby knowingly, voluntarily, and

15   intelligently waives that right.       The parties agree to request that

16   the court find, pursuant to Federal Rule of Criminal Procedure

17   32(c)(1), that the information in the record, coupled with a

18   presentence report limited to defendant's criminal history, is

19   sufficient to enable the court to exercise its sentencing authority

20   meaningfully without a more complete presentence investigation and

21   report.     The parties understand and agree that, in the event that

22   the court declines to make this finding and instead orders that a

23   more complete presentence investigation be conducted and/or a more

24   complete presentence report prepared, such action shall have no

25   effect on the validity of this Agreement or any of its terms or

26   conditions and shall not provide a basis for either party to

27   withdraw from the plea agreement.

28   ///

                                            ►~
       Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 11 of 21 Page ID #:41



 1             WAIVER OF DESCAMPS-BASED CHALLENGES TO PRIOR CONVICTION

 2           17.   Defendant has fully discussed with his counsel any

 3     potential challenges or defenses that defendant could raise at

 4     sentencing pursuant to United States v. Descamps, 133 S. Ct. 2276

 5     (2013), and its progeny.      Defendant understands and agrees that by

 6     entering into this plea agreement, and by pleading guilty pursuant

 7     to this plea agreement, defendant is voluntarily giving up the right

 8     to raise any such challenges or defenses, including any challenges

 9     to the sentencing factors stipulated in paragraph 12 above, in

10     exchange for the benefits under the plea agreement.

11                           WAIVER OF CONSTITUTIONAL RIGHTS

12           18.   Defendant understands that by pleading guilty, defendant

13     gives up the following rights:

14                 a)   The right to persist in a plea of not guilty.

15                 b)   The right to a speedy and public trial by jury.

16                 c)   The right to be represented by counsel - and if

17     necessary have the court appoint counsel - at trial.           Defendant

18     understands, however, that, defendant retains the right to be

19     represented by counsel - and if necessary have the court appoint

20     counsel - at every other stage of the proceeding.

21 '               d)   The right to be presumed innocent and to have the

22     burden of proof placed on the government to prove defendant guilty

23     beyond a reasonable doubt.

24                 e)   The right to confront and cross-examine witnesses

25     against defendant.

26                 f)   The right to testify and to present evidence in

27     opposition to the charges, including the right to compel the

~:l attendance of witnesses to testify.

                                              xl
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 12 of 21 Page ID #:42



 1               g)     The right not to be compelled to testify, and, if

 2   defendant chose not to testify or present evidence, to have that

 3   choice not be used against defendant.

 4               h)     Any and all rights to pursue any affirmative

 5   defenses, Fourth Amendment or Fifth Amendment claims, and other

 6   pretrial motions that have been filed or could be filed.

 7                          WAIVER OF APPEAL OF CONVICTION

 8         19.   Defendant understands that, with the exception of an

 9   appeal based on a claim that defendant's guilty plea was

10   involuntary, by pleading guilty defendant is waiving and giving up

11   any right to appeal defendant's conviction on the offense to which

12   defendant is pleading guilty.       Defendant understands that this

13   waiver includes, but is not limited to, arguments that the statute

14   to which defendant is pleading guilty is unconstitutional, and any

15   and all claims that the statement of facts provided herein is

16   insufficient to support defendant's plea of guilty.

17                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

18         20.   Defendant agrees that, provided the court imposes the

19   sentence specified in paragraph 13 above, defendant gives up the

20   right to appeal any portion of that sentence, with the exception

21   that defendant reserves the right to appeal Defendant's Calculated

22   Criminal History Category, as defined in paragraph 13 above.

23        21.    The USAO agrees that, provided the court imposes the

24   sentence specified in paragraph 13 above, the USAO gives up its

25   right to appeal any portion of that sentence, with the exception

26   that the government reserves the right to appeal Defendant's

27   Calculated Criminal History Category, as defined in paragraph 13

28   above.

                                           xii
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 13 of 21 Page ID #:43



 1                       RESULT OF WITHDRAWAL OF GUILTY PLEA

 2         22.   Defendant agrees that if, after entering a guilty plea

 3   pursuant to this agreement, defendant seeks to withdraw and succeeds

 4   in withdrawing defendant's guilty plea on any basis other than a

 5   claim and finding that entry into this plea agreement was

 6   involuntary, then the USAO will be relieved of all of its

 7   obligations under this agreement.

 8                           EFFECTIVE DATE OF AGREEMENT

 9         23.   This agreement is effective upon signature and execution

10   of all required certifications by defendant, defendant's counsel,

11 l and an Assistant United States Attorney.

12                                BREACH OF AGREEMENT

13         24.   Defendant agrees that if defendant, at any time after the

14   signature of this agreement and execution of all required

15   certifications by defendant, defendant's counsel, and an Assistant

16   United States Attorney, knowingly violates or fails to perform any

17   of defendant's obligations under this agreement ("a breach"), the

18   USAO may declare this agreement breached.         All of defendant's

19   obligations are material, a single breach of this agreement is

20   sufficient for the USAO to declare a breach, and defendant shall not

21   be deemed to have cured a breach without the express agreement of

22   the USAO in writing.     If the USAO declares this agreement breached,

23   and the court finds such a breach to have occurred, then: (a) if

24   defendant has previously entered a guilty plea pursuant to this

25   agreement, defendant will not be able to withdraw the guilty plea,

26   (b) the USAO will be relieved of all its obligations under this

27   agreement, and (c) the court's failure to follow any recommendation

28

                                          xiii
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 14 of 21 Page ID #:44



 1   or request regarding sentence set forth in this agreement will not

 2   provide a basis for defendant to withdraw defendant's guilty plea.

 3           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 4                                OFFICE NOT PARTIES

 5         25.   Defendant understands that the court and the United States

 6   Probation and Pretrial Services Office are not parties to this

 7   agreement and need not accept any of the USAO's sentencing

 8   recommendations or the parties' agreements to facts, sentencing

 9   factors, or sentencing.      Defendant understands that the court will

10   determine the facts, sentencing factors, and other considerations

11 ' relevant to sentencing and will decide for itself whether to accept

12   and agree to be bound by this agreement.

13        26.    Defendant understands that both defendant and the USAO are

14   free to: (a) supplement the facts by supplying relevant information

15   to the United States Probation and Pretrial Services Office and the

16   Court, (b) correct any and all factual misstatements relating to the

17   Court's Sentencing Guidelines calculations and determination of

18   sentence, and (c) argue on appeal and collateral review that the

19   Court's Sentencing Guidelines calculations and the sentence it

20   chooses to impose are not error, although each party agrees to

21   maintain its view that the calculations and sentence referenced in

22   paragraphs 12 and 13 are consistent with the facts of this case.

23 '~ While this paragraph permits both the USAO and defendant to submit

24   full and complete factual information to the United States Probation

25   and Pretrial Services Office and the Court, even if that factual

26   information may be viewed as inconsistent with the facts agreed to

27   in this agreement, this paragraph does not affect defendant's and

28

                                           xlv
Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 15 of 21 Page ID #:45




  1   the USAO's obligations not to contest the facts agreed to in this

  2   agreement.

  3                            NO ADDITIONAL AGREEMENTS

  4        27.     Defendant understands that, except as set forth Herein,

  5   there are no promises, understandings, or agreements between the

o OSAO and dependant or defendant's at~orney, and that no additional
'

 7    promise, understanding, or agreement may be entered into unless in a

  8   writing signed by all parties or on the record in court.

 9                  PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

10         28.    The parties agree that this agreement wi11 be considered

 11   part of the record of defendant's guilty plea hearing as if the

12    entire agreement had been read into the record of the proceeding.

13    AGREED AND ACCEPTED

14    UNITED STATES ATTORNEY'S OFFICE
      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
      NICOLA T, HANNA
16    United States Attorney

17

18    SONRH L E
      Assista t United States Attorney
19

Zo    ~;         r c~~.)                               ~-- ~— j
        OVANNI CARRERA-RAMIREZ                  Date
21    Defendant

22                                                        " ~- - ~~
      ROG     H.   N E, JR.                     Date
23    Deputy Federal Publl~ Defender
      Attorney for Defend~n~.
29    GEOVAI~INI CRRRERA-RAMIREZ
25

26

27

2$

                                          xv
Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 16 of 21 Page ID #:46




 '1                            CERTIFICATION OF DEFENDANT

  2           TO DEFENDANT AND COUNSEL: INITIAL THE TRUE STATEMENT AND CROSS

  3 T OUT THE OTHER:

  9 1                    1.                     This agreement has been read to

 5                  me in Spanish, the language I understand best.

  6                 Defendant's initials:~~/ Counsel's initials:

 7            OR:

  8                     2.                       T am fluent in English and

 9                  have carefully read this agreement.   Defendant's initials:

10                      / Counsel's initials:

11            I have had enough time to review and consider this agreement,

12      and I have carefully and thoroughly discussed every part of it with

13      my attorney.    I understand the terms of this agreement, and I

14      voluntarily agree to those terms.   I have discussed the evidence

15      with my attorney, and my attorney has advised me of my rights, of

16      possible pretrial motions that might be filed, of possible defenses

17      that might be asserted either prior to or at trial, of the

18      sentencing factors set forth in 18 U.S.C. § 3553(a), of relevant

19      Sentencing Guidelines provisions, and of the consequences of

20      entering into this agreement.    No promises, inducements, or

21      representations of any kind have been made to me other than those

22      contained in this agreement.    No one has threatened or forced me in

23      any way to enter into this agreement.    I am satisfied with the

24      representation of my attorney in this matter, and I am pleading

25      ///

26      ///

27

2$ ~I

                                          xvi
Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 17 of 21 Page ID #:47




 1   guilty Because I am guilty of the charges and wish to take advantage

 2   of the promises set forth in this agreement, and not for any other

 3   reason.

 4

 5   r~        ~ ~J        r~
     GEOVANNI CARRERA-RAMTREZ
                                                   ~r ~ - l
                                                Date
 6   Defendant

 7

 8                 `        CERTIFICATION OF INTERPRETER
                       ~~~5 L -A       , am fluent in the written and spoken
 9        I,

1D   E nglish and Spanish languages.    I accurately translated this entire

11   agreemEnt from English into Spanish to defendant GEOVANNI CARRERA-

12   RAMIREZ on this date.

13
                                                ~~~
14
     INTERPRETER                                Date
15

16                      CERTIFICATION OF DEFENDANT'S ATTORNEY

17        I am GEOVANNI CARRERA-RAMIREZ's attorney.     ? nave carefully and

18   thoroughly discussed every part of this agreement with my client.

1°   Furtrer, I have fully advised my client of his rights, of possible

2D   pretrial motions that might be filed, of possible defenses that

LZ   might be asserted either prior to or at trial, of the sentencing

22   factors set forth in 18 U.S.C. ~ 3553(a), of relevant Sentencing

23   G uidelines provisions, and of the consequences of entering into this

29   agreement.    To my knowledge: no promises, inducements, or

25   representations oz any kind have been made to my client other than

26   those contained zn this agreement; no one has threatened or forced

z~   m y client in any way to enter into this agreement; my client's

2~   decision to ender into this agreement is an informed and voluntary

                                        x vii
Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 18 of 21 Page ID #:48




 1   one; and the factual basis set north in this agreement is sufficient

 2   to support my client's entry of a guilty plea pursuant to this

 3   agreement.

 9
                       r
 5                                                    ~ - 2 ~~
     ROGER ~?..~ PONC~Jl~.                     Date
 6   Deputy Federal Public Def    er
     Attorney for Defendant
 7
     GEOVANNI CARRERA-RAMIREZ


 9

10

11

12

13

14

15

16

17

18

19

20

~1

22

23

24

25

26

27

28

                                       xviii
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 19 of 21 Page ID #:49




 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

10    UNITED STATES OF AMERICA,            ED CR No. 19-

11                    Plaintiff,           I N F O R M A T I O N

12                    v.                   [8 U.S.C. §~ 1326(a), (b)(1):
                                           Illegal Alien Found in the
13    GEOVANNI CARRERA-RAMIREZ,            United States Following
        a ka ~~Govanni Correra             Deportation]
14         Ramirez"
        a ka ~~Ivan Carrera,"
15
                      Defendant.
16

17          The United States Attorney charges:

18                         [8 U.S.C. ~~ 1326(a), (b)(1)]

19          On or about June 19, 2018, defendant GEOVANNI CARRERA-

20    RAMIREZ, also known as (~~aka") ~~Govanni Correra Ramirez," aka

21    ~~Ivan Carrera," an alien, who had been officially deported and

22    removed from the United States on or about May 11, 1998, June

23    24, 2003, and January 8, 2008, was found in Riverside County,

24    within the Central District of California, after knowingly and

25    voluntarily re-entering and remaining in the United States

26    without having obtained permission from the Attorney General or

27    his designated successor, the Secretary for Homeland Security,

28
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 20 of 21 Page ID #:50




 1    to reapply for admission to the United States following

 2    deportation and removal.

 3          At least one of defendant's previously alleged deportations

 4    and removals from the United States occurred subsequent to

 5    defendant's conviction for the following felony: Child Abuse and

 6    Endangerment, in violation of California Penal Code Section

 7    273a(a), on or about January 8, 2003, in the Superior Court of

 8    the State of California, County of Orange, case number 02NF2658.

 9
                                        NICOLA T. HANNA
10                                      United States Attorney

11                                      BRANDON D. FOX
                                        Assistant United States Attorney
12                                      Chief, Criminal Division

13

14                                      JOSEPH B. WIDMAN
                                        Assistant United States Attorney
15                                      Chief, Riverside Branch Office

16                                      SONAH LEE
                                        Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     Case 5:19-cr-00250-FMO Document 18 Filed 07/09/19 Page 21 of 21 Page ID #:51



 1                               CERTIFICATE OF SERVICE

 2          I, Gina Hernandez, declare:

 3          That I am a citizen of the United States and a resident of or

 4   employed in Riverside County, California; that my business address is

 s   the Office of United States Attorney, 3403 10th Street, Suite 200,

 6   Riverside, CA    92501; that I am over the age of 18; and that I am not

     a party to the above-titled action; That I am employed by the United

 8   States Attorney for the Central District of California, who is a

 9   member of the Bar of the United States District Court for the Central

io   District of California, at whose direction I served a copy: PLEA

li   AGREEMENT FOR DEFENDANT GEOVANNI CARRERA-RAMIREZ and that service

12   was:

13
            ~   Placed in a closed envelope      ❑    Placed in a sealed envelope
14              for collection and inter-             for collection and mailing
                office delivery, addressed            via United States mail,
15                                                    addressed as follows:
                as follows:
16
                B y E-Mail, addressed as         ❑    B y facsimile, as follows:
1~              follows:

18              B y messenger, as follows:       ❑    By Federal Express, as
                                                     f011OWS:
19

20                                   Roger Ponce
                           Federal Public Defenders Office
zl
                          3801 University Avenue, Suite 700
22                               Riverside, CA 92501

23          This Certificate is executed on July 9, 2019, at Riverside,

24   California.    I certify under penalty of perjury that the foregoing is

25   true and correct.                                 7     -,

26
                                                     ~C~~
                                                        ~~~6~C2   _;~
27                                                     Gina Hernande`

28
